        Case 1:20-cv-01120-JAP-SMV Document 17 Filed 03/19/21 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JENNIFER R. LOPEZ,

        Plaintiff,

v.                                                                                 No. 20-cv-1120 JAP/SMV

WAL-MART ASSOCIATES, INC.,

        Defendant.1


                                          SCHEDULING ORDER

        THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on March 19, 2021. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 13] is

adopted, except as modified below. The Court will permit discovery as follows:

        1.       25 Interrogatories by each party to any other party;

        2.       25 Requests for Production by each party to any other party;

        3.       No limit on the number of Requests for Admission served by each party at
                 this time;2

        4.       10 depositions per side;

        5.       Depositions limited to 4 hours of questioning on the record unless extended
                 by agreement of the parties, except depositions of parties and experts, which
                 are limited to 7 hours of questioning on the record unless extended by
                 agreement of the parties.

        In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this

1
  In its Answer, Defendant asserts that its correct name does not include a hyphen but is “Walmart Associates, Inc.”
[Doc. 9].
2
  Requests for Admission are subject to the deadline for termination of discovery.
        Case 1:20-cv-01120-JAP-SMV Document 17 Filed 03/19/21 Page 2 of 3




case is assigned to a “standard” (180-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff moves to amend the pleadings or join                                  April 30, 2021
            additional parties by3:

            Defendant moves to amend the pleadings or join                                    May 14, 2021
            additional parties by3:

            Plaintiff discloses experts and provides expert                                   July 19, 2021
            reports or summary disclosures by4:

            Defendant discloses experts and provides expert                               August 18, 2021
            reports or summary disclosures by4:

            Termination of discovery:                                                September 15, 2021

            Motions relating to discovery filed by5:                                      October 5, 2021

            Pretrial motions other than discovery motions6 filed                         October 15, 2021
            by:

            Proposed Pretrial Order due from Plaintiff to                             November 30, 2021
            Defendant by:

            Proposed Pretrial Order due from Defendant to                             December 14, 2021
            Court by7:


3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
6
  This deadline applies to motions related to the admissibility of experts or expert testimony that may require a Daubert
hearing, but otherwise does not apply to motions in limine. The Court will set a motions in limine deadline in a separate
order.
7
  The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                           2
       Case 1:20-cv-01120-JAP-SMV Document 17 Filed 03/19/21 Page 3 of 3




       Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge




                                                 3
